           Case 2:15-cv-01228-APG-DJA Document 521
                                               520 Filed 09/03/20
                                                         09/01/20 Page 1 of 2


1    AARON D. FORD
       Attorney General
2    STEVE SHEVORSKI (Bar. No. 8256)
       Chief Litigation Counsel
3    AKKE LEVIN (Bar. No. 9102)
       Senior Deputy Attorney General
4    Office of the Attorney General
     555 E. Washington Ave., Ste. 3900
5    Las Vegas, NV 89101
     (702) 486-3420 (phone)
6    (702) 486-3773 (fax)
     sshevorski@ag.nv.gov
7    alevin@ag.nv.gov

8    Attorneys for Defendants State of Nevada ex rel.
     Board of Regents of the Nevada System of Higher Education
9    on Behalf of the University of Nevada, Las Vegas; and
     Kristin Malek
10

11                           UNITED STATES DISTRICT COURT

12                                   DISTRICT OF NEVADA

13   DARREN HEYMAN,
                                                   Case No. 2:15-cv-01228-APG-DJA
14                      Plaintiff,

15   vs.

16   STATE OF NEVADA EX REL. BOARD OF                  STIPULATION AND ORDER
     REGENTS OF THE NEVADA SYSTEM OF                 REQUESTING CHANGE OF DATE
17   HIGHER EDUCATION ON BEHALF OF                   FOR SETTLEMENT CONFERENCE
     THE UNIVERSITY OF NEVADA, LAS
18   VEGAS; NEAL SMATRESK; DONALD
     SNYDER; STOWE SHOEMAKER;
19   RHONDA MONTGOMERY; CURTIS
     LOVE; SARAH TANFORD; PHILLIP
20   BURNS; KRISTIN MALEK; LISA MOLL-
     CAIN; DEBRA PIERUSCHKA; ELSA
21   SIDHU AND DOES I-X INCLUSIVE,

22                      Defendant.

23          IT IS HEREBY STIPULATED between Plaintiff Darren Heyman and Defendants
24   State of Nevada ex rel. Board of Regents of the Nevada System of Higher Education on
25   behalf of the University of Nevada Las Vegas and Kristin Malek (collectively "Defendants"),
26   by and through their undersigned counsel, as follows:
27          1.    The Court noticed September 22, 2020 as the date to hold the settlement
28   conference. See Order (ECF No. 518). The Order requires, in relevant part, the attendance



                                            Page 1 of 2
          Case 2:15-cv-01228-APG-DJA Document 521
                                              520 Filed 09/03/20
                                                        09/01/20 Page 2 of 2


1    "in person" of a "representative with binding authority to settle this matter up to the full
2    amount of the claim." Id. at 1, ll. 24-28.
3          2.     Defendants’ tort claim manager is unavailable to remotely attend the
4    settlement conference on September 22.
5          3.     The parties jointly propose the following alternative dates and times so that
6    all the parties and their representatives can attend:
7                 a.     Monday, October 12, 2020, after 11:00 a.m.;
8                 b.     Wednesday, October 14, 2020, between 11:00 a.m. and 3:00 p.m.;
9                 c.     Monday October 19, 2020, after 11:00 a.m.;
10                d.     Wednesday, October 21, 2020, between 11:00 a.m. and 3:00 p.m.; and
11                e.     Monday, October 26, 2020, after 11:00 a.m.
12         4.     The parties further stipulate that the confidential settlement statements
13   will not be due until seven days before the rescheduled date set by the Magistrate Judge.
14         DATED this 1st day of September, 2020.
15   AARON D. FORD
     Attorney General
16

17   By: /s/ Akke Levin                                         By: /s/ Darren Heyman
        Akke Levin (Bar. No. 9102)                                Darren Heyman
18      Senior Deputy Attorney General                             6671 Las Vegas Blvd., S., #D-210
        Steve Shevorski (Bar No. 8256)                             Las Vegas, NV 89119
19      Chief Litigation Counsel                                   Plaintiff Pro Se
        Attorneys for Defendants
20

21        ITITISIS
                 SOSOORDERED.
                       ORDERED.The Settlement Conference is hereby continued and reset for
          Thursday, October 29, 2020 at 10:00 a.m. via video conference. The confidential
22          DATED
          briefs      this by
                  are due  _____ day
                              noon onofThursday,
                                        September, 2020.22, 2020. All other provisions of the
                                                 October
23        Court's Order (ECF No. 518) remain in effect.

24

25                                     UNITED STATES MAGISTRATE JUDGE
26                                     DATED: September 3, 2020
27

28



                                                  Page 2 of 2
